DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
NO claim restrictions warranted at applicant’s initial time of filing for patent. 
Priority
Applicant claim[s] domestic priority under 35 U.S.C. 119e to provisional applications: 
62/840822, filed on 04/30/2019
62/828363, filed on 04/02/2019
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 07/27/2020 the submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Drawings
Applicant’s drawings filed on 04/02/2020 has been inspected and is in compliance with MPEP 608.02. 
Specification
The abstract of the disclosure is objected to because there is a paragraph number indication in the abstract.  
Correction is required.  See MPEP § 608.01(b).
Claim Objections
NO objections warranted at applicant’s initial time of filing for patent. 
Claim Interpretation – 35 USC 112th 6th or F
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier. 
Such claim[s]/claim limitation(s) is/are: 
As per claim 15. An apparatus, comprising:

a memory configured to store data; and

a processing device configured “to:
	obtain a first smart contract associated with a set of data, a secure edge module, and an artificial intelligence model, wherein the artificial intelligence model is configured to generate inferences;
	determine whether the artificial intelligence model is allowed to generate a set of
inferences using the set of data based on the first smart contract;
	in response to determining that the artificial intelligence model is allowed to
generate the set of inferences using the set of data, cause the artificial intelligence model
to execute on the set of data to generate the set of inferences; and
	performing one or more post processing operations for one or more of the
artificial intelligence model and the set of data based on the first smart contract.”

Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof. Please see the indefiniteness rejection below. 
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
	Appropriate action required. 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim[s] 15 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. It is unclear where in the specification as filed the identified functionality that is implemented by the processing device as articulated above in the means for or step plus functional claim interpretation over claim 15.  
	Appropriate action required. 
Double Patenting
NO rejections warranted at applicant’s initial time of filing for patent. 
Claim Rejections - 35 USC § 101
NO rejections warranted at applicant’s initial time of filing for patent. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or non-obviousness.
Claim[s] 1, 3, 12, 13, 15, 16, 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lombardi et al. [US PUB # 2020/0227178]
As per claim 1. Lombardi does teach a method, comprising:
obtaining a first smart contract associated with a set of data [Lombardi, Where at paragraph: 0258, lines 7-8, By integrating smart contracts and Blockchain, the architecture may let service/goods contracts terms be unambiguously electronically defined and applied], a secure edge module [Lombardi, paragraph: 0105, lines 2 – 4, In some embodiments, the architecture enables [i.e. applicant’s secure edge module] declaratively modeling data], and an artificial intelligence model, wherein the artificial intelligence model is configured to generate inferences [Lombardi, paragraph: 0030, employ artificial intelligence (AI)];
determining whether the artificial intelligence model is allowed to generate a set of inferences using the set of data based on the first smart contract [Lombardi, paragraph: 0105, lines 2 – 4, In some embodiments, the architecture enables declaratively modeling data and realizing a network of interconnected real-time rules. This capability can be extended by a plurality of AI algorithm for predictive and/or prescriptive maintenance, pattern recognition, and/or classification. These AI algorithms may be made available [i.e. AI can be used and may not be used] to the architectures in the form of composed smart bricks, such that data can be imputed and outputted readily. Where at paragraph: 0258, lines 3-4, According to some implementations, the architecture may employ a Blockchain connected ecosystem of technologies. The architecture may pre-integrate technologies and/or provide a turn-key product to potentially reduce time and risks. Deployment may be on-premises or on public/private/hybrid cloud potentially using native industrial protocols, standards, hardware, sensors, etc. The architecture may seamlessly add capabilities and integrate 3rd party systems with API based or message-based integration. By integrating smart contracts and Blockchain, the architecture may let service/goods contracts terms be unambiguously electronically defined and applied.]; and
performing one or more post processing operations for one or more of the artificial intelligence model and the set of data based on the first smart contract [Lombardi, paragraph: 0106, In some embodiments, the architectures may trigger specific actions to address issues and arrive at desired solutions. These specific actions may be triggered by initiating field actuations and/or notifying users, groups, or systems of noteworthy events or data, such that they can be addressed correctly. In some embodiments, internal and/or external stimuli may function as triggers for explicit rules and/or AI algorithm applications. Where at paragraph: 0258, lines 3-4, According to some implementations, the architecture may employ a Blockchain connected ecosystem of technologies. The architecture may pre-integrate technologies and/or provide a turn-key product to potentially reduce time and risks. Deployment may be on-premises or on public/private/hybrid cloud potentially using native industrial protocols, standards, hardware, sensors, etc. The architecture may seamlessly add capabilities and integrate 3rd party systems with API based or message-based integration. By integrating smart contracts and Blockchain, the architecture may let service/goods contracts terms be unambiguously electronically defined and applied. ].
	While Lombardi does not teach clearly the clam limitation of:  in response to determining that the…..etc.
	However, Lombardi does teach artificial intelligence model is allowed to generate the set of inferences using the set of data, causing the artificial intelligence model to execute on the set of data to generate the set of inferences [Lombardi, paragraph: 0106, In some embodiments, the architectures may trigger specific actions to address issues and arrive at desired solutions. These specific actions may be triggered by initiating field actuations and/or notifying users, groups, or systems of noteworthy events or data, such that they can be addressed correctly. In some embodiments, internal and/or external stimuli may function as triggers for explicit rules and/or AI algorithm applications, which in turn can execute specific actions such as field actuations ];
	It would have been obvious to one of ordinary skilled in the art to use the operational embodiments of Lombardi as identified above and equally disclosed in the Lombardi prior art references as a whole to solve an industry wide problem of integrating [i.e. data communication, communication, hardware, software…etc.] of legacy device systems [that were developed technologically in isolation] with other different types of existing device system and new emerging device systems [i.e. IOT], by modeling avatars of the various types of different devices that includes: device behavior patterns, type of hardware used, communication protocol use, data transfer protocols. Allowing for designed-delineated integration procedures. See paragraphs: 0003, 0005 of Lombardi.  

As per claim 3. Lombardi does teach the method of claim 1, further comprising:

in response to determining that the artificial intelligence model is not allowed to generate the set of inferences using the set of data, preventing the artificial intelligence model from executing on the set of data [Lombardi, paragraph: 0105, lines 2 – 4, In some embodiments, the architecture enables declaratively modeling data and realizing a network of interconnected real-time rules. This capability can be extended by a plurality of AI algorithm for predictive and/or prescriptive maintenance, pattern recognition, and/or classification. These AI algorithms may be made available [i.e. AI can be used and may not be used] to the architectures in the form of composed smart bricks, such that data can be imputed and outputted readily.].


As per claim 12. Lombardi does teach the method of claim 1, wherein obtaining the first smart contract, determining whether the artificial intelligence model is allowed to generate the set of inferences, and causing the artificial intelligence model to execute are performed by the secure edge module [Lombardi, paragraph: 0105, lines 2 – 4, In some embodiments, the architecture enables [i.e. applicant’s secure edge module] declaratively modeling data and realizing a network of interconnected real-time rules. This capability can be extended by a plurality of AI algorithm for predictive and/or prescriptive maintenance, pattern recognition, and/or classification. These AI algorithms may be made available [i.e. AI can be used and may not be used] to the architectures in the form of composed smart bricks, such that data can be imputed and outputted readily.].

As per claim 13. Lombardi does teach the method of claim 1, wherein obtaining the first smart contract, determining whether the artificial intelligence model is allowed to generate the set of inferences, and causing the artificial intelligence model to execute are performed by a computing device separate from the secure edge module [Lombardi, paragraph: 0106, In some embodiments, the architectures may trigger specific actions to address issues and arrive at desired solutions. These specific actions may be triggered by initiating field actuations and/or notifying users, groups, or systems of noteworthy events or data, such that they can be addressed correctly. In some embodiments, internal and/or external stimuli may function as triggers for explicit rules and/or AI algorithm applications. Where at paragraph: 0258, lines 3-4, According to some implementations, the architecture may employ a Blockchain connected ecosystem of technologies [i.e. applicant’s a computing device separate from the secure edge module]. The architecture may pre-integrate technologies and/or provide a turn-key product to potentially reduce time and risks. Deployment may be on-premises or on public/private/hybrid cloud potentially using native industrial protocols, standards, hardware, sensors, etc. The architecture may seamlessly add capabilities and integrate 3rd party systems with API based or message-based integration. By integrating smart contracts and Blockchain, the architecture may let service/goods contracts terms be unambiguously electronically defined and applied.].

As per apparatus claim #15 that includes the same or similar claim limitations as method claim 1, and is similarly rejected. 

***It is noted that applicant recited: “memory,” and “processing device” are taught by the prior art of Lombardi at paragraphs: 0018, 0371. 


As per apparatus claim #16 that includes the same or similar claim limitations as method claim 3, and is similarly rejected. 


As per non – transitory computer readable storage medium claim #20 that includes the same or similar claim limitations as method claim 1, and is similarly rejected. 

***It is noted that applicant recited: “memory,” and “processing device” are taught by the prior art of Lombardi at paragraphs: 0018, 0371. 


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or non-obviousness.
Claim[s] 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lombardi et al. [US PUB # 2020/0227178] in view of McMurdie et al. [US PGPGPUB # 2019/0342077]
As per claim 4. Lombardi does teach what is taught in the rejection of claim #1 above. 
	Lombardi doesn’t teach clearly the method of claim 1, further comprising:
obtaining encrypted data based on the first smart contract; and
decrypting the encrypted data to generate the set of data.
	However, McMurdie does teach the method of claim 1, further comprising: obtaining encrypted data based on the first smart contract [Figure # 6A and 6B, and paragraph: 0074, lines 11 – 14, The server node's public key or other data could also be encrypted using the client node's pubic key, which could be obtained from the smart contract in the blockchain 206.]; and
	decrypting the encrypted data to generate the set of data [paragraph: 0074, lines 19 – 21, The server node's public key or other data could also be encrypted using the client node's pubic key, which could be obtained from the smart contract in the blockchain 206.].
	It would have been obvious to one of ordinary skilled in the art before the effective filing date of the claimed invention to combine the teachings of Lombardi and McMurdie in order for the establishing/managing of relationships and services and access policies for internet of things [IOT] devices by use of smart contracts on blockchains thru artificial intelligence AI of Lombardi to include validating the smart contact before executing the agreements of the smart contact of McMurdie. This would allow for the authentication of smart contract before executing agreements, preventing any execution of the agreements if the smart contract isn’t authenticated. See paragraph: 0008 of McMurdie.  

Claim[s] 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lombardi et al. [US PUB # 2020/0227178] in view of Borne-Pons et al. [US PAT # 10250394]
As per claim 8. Lombardi does teach what is taught in the rejection of claim #1 above. 
	Lombardi doesn’t teach clearly the method of claim 1, wherein obtaining the first smart contract comprises:
	determining a storage location for the first smart contract based on an entry in a blockchain; 
	retrieving an encrypted smart contract from the storage location; and
decrypting the encrypted smart contract to obtain the first smart contract.
	However, Borne-Pons does teach the method of claim 1, wherein obtaining the first smart contract comprises:
	determining a storage location for the first smart contract based on an entry in a blockchain [col. 8, lines 1 - 2, The FSC 302 may append the interoperability smart contract 304 to the furnisher blockchain 210 (404). For example, the FSC 302 may add a datablock to the furnisher blockchain 210 that includes the interoperability smart contract 304.    . Then at col. 9, lines 1 – 5, The FSC 302 may send the interoperability smart contract 304 to the data receiver (406). For example, the FSC 302 may send the interoperability smart contract 304 to the data receiver 110 and/or another participant of the receiver DLT network 204 (407)]; 
	retrieving an encrypted smart contract from the storage location [Figure #4, and col. 8, lines 52 – 61, FIG. 4 illustrates a first flow diagram for example logic of the system 100. The FSC 302 may obtain an interoperability smart contract 304 (402). The interoperability smart contract 304 may include the cryptologic committal 306, as previously discussed in reference to FIG. 3. The interoperability smart contract 304 may include commit logic configured to cause the data receiver 110 to commit the token data to the receiver blockchain 212. The commit logic and/or the interoperability smart contract 304 may be encrypted based on a predetermined committal key 312.]; and
decrypting the encrypted smart contract to obtain the first smart contract [col. 9, lines 10 – 19, The FSC 302 may receive the pre-commit acknowledgment of the interoperability smart contract 304 (408). In response to the pre-commit acknowledgement, the FSC 302 may lock the data on the furnisher blockchain 210 (410). The FSC 302 may send the committal key 312 to the data receiver 110, or some other participant of the receiver DLT network 204 (412). As described in reference to FIGS. 5-6, the data receiver 110 may unencrypt the cryptological committal and perform the committal in response to receipt of the committal key 312.].
	It would have been obvious to one of ordinary skilled in the art before the effective filing date of the claimed invention to combine the teachings of Lombardi as modified and Borne-Pons in order for the establishing/managing of relationships and services and access policies for internet of things [IOT] devices by use of smart contracts on blockchains thru artificial intelligence AI of Lombardi as modified to include blockchain that facilitates dynamic synchronization, communication protocols, relationships of Borne-Pons. This would allow for the blockchain to help different IOT devices with different computing configurations, different communication protocols to communicate and exchange data in a dynamic manner. See col. 1, lines 11 – 22 of Borne-Pons.  
Claim[s] 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lombardi et al. [US PUB # 2020/0227178] in view of Keskar [US PGPUB # 2019/0392407]
As per claim 11. Lombardi does teach what is taught in the rejection of claim #1 above. 
	Lombardi doesn’t teach clearly the method of claim 1, wherein the first smart contract indicates a period of time or a number of times that the artificial intelligence model is allowed to use the set of data.
	However, Keskar does teach the method of claim 1, wherein the first smart contract indicates a period of time [paragraph: 0046, activating a ledger clock for the smart contract, the ledger clock configured to defer an execution of the smart contract to a next cycle of the ledger clock in response to absence of activation of the validation indicator in the smart contract] or a number of times that the artificial intelligence model is allowed to use the set of data.
	It would have been obvious to one of ordinary skilled in the art before the effective filing date of the claimed invention to combine the teachings of Lombardi as modified and Keskar in order for the establishing/managing of relationships and sending of services and access policies for internet of things [IOT] devices by use of smart contracts on blockchains thru artificial intelligence AI of Lombardi as modified to include encrypting the services sent from the provider to the requesting IOT device by use of an encryption key. See paragraphs: 0010, 0005 of Keskar.  
Allowable Subject Matter
Claim[s] 2, 5, 6, 7, 9, 10, 14, 17, 18, 19 contain allowable subject matter, but as allowable subject matter has been indicated, applicant's reply must either comply with all formal requirements or specifically traverse each requirement not complied with.  See 37 CFR 1.111(b) and MPEP § 707.07(a).
Claim[s] 2, 5, 6, 7, 9, 10, 14, 17, 18, 19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
***A reason for allowance is forth coming in the next subsequent office action. 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Yang et al., does teach a calculation of the resource value is triggered according to evaluation logic described by a smart contract released on the blockchain network in association with the one or more parameters being monitored, such that a consensus is reached on the blockchain network regarding the resource value that has been calculated.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANT SHAIFER - HARRIMAN whose telephone number is (571)272-7910. The examiner can normally be reached M - F: 9am to 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kambiz Zand can be reached on 571- 272- 3811. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/DANT B SHAIFER HARRIMAN/          Primary Examiner, Art Unit 2434